                  Case 5:19-cv-01469-OLG Document 37 Filed 06/18/21 Page 1 of 1


                                                                                                           Tracy Graves Wolf
                                                                                      Board Certified in Labor & Employment
                                                                                  by the Texas Board of Legal Specialization
                                                                                             2100 Ross Avenue, Suite 2000
                                                                                                         Dallas, Texas 75201
                                                                                             Tracy.Wolf@lewisbrisbois.com
                                                                                                         Direct: 972.638.8672



     June 18, 2021                                                                                      File No. 28094.166




     VIA ELECTRONIC SERVICE
     Clerk of the Court
     U.S. District Clerk’s Office
     Western District of Texas
     655 E. Cesar E. Chavez Blvd., Rm G65

     Re:      Stephanie Ristow v. Laurel Ridge, et al.
              Case 5:19-cv-01469-OLG,
              United States District Court for the Western District of Texas, San Antonio Division

     Dear Clerk and Counsel:

             This letter is to advise the Court and all Counsel that I will be on prepaid vacation from
     September 17, 2021 through September 23, 2021, which was reserved in March. A vacation letter
     was not filed with the court until now as this counsel reserved this prepaid vacation during the time
     when this case was original set for July 26, 2021. The new trial setting is September 13, 2021, and
     while I don’t anticipate the trial will last more than 4 days—but I know it is possible. Unfortunately, I
     did not anticipate the court resetting the trial for this date.

             As such, I am respectfully requesting that no hearings, mediations, depositions, trials, or
     other matters are scheduled during this time that require my attention. Your assistance with regard
     to the foregoing request is appreciated.

              Should you have any questions, please do not hesitate to call me.


                                                                Very truly yours,

                                                                /s/ Tracy Graves Wolf

                                                                Tracy Graves Wolf of
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

     TGW/rm

     cc:      Allison Sarah Harty
              Melissa Morales Fletcher;


ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4823-1860-5294.1
